Citation Nr: 0703025	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent from July 17, 2001, through September 25, 2003, for 
residuals of a neck injury with degenerative disc disease of 
the cervical spine.  

2.  Entitlement to a disability rating in excess of 30 
percent from September 26, 2003, for residuals of a neck 
injury with degenerative disc disease of the cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from June 1958 to June 
1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted an increased rating 
to 20 percent for the veteran's service-connected residuals 
of a herniated nucleus pulposus with degenerative changes of 
the cervical spine due to trauma, effective from July 17, 
2001 (the date of receipt of the new claim for increase).  

In January 2002, the RO sent the veteran notice of the 
December 2001 rating decision and of his appellate rights.  
In October 2002, the veteran filed a timely notice of 
disagreement contesting the 20 percent rating.  In a February 
2004 rating decision, the RO re-characterized the veteran's 
disability as residuals of a neck injury with degenerative 
disc disease (DDD) of the cervical spine, and increased the 
rating for this disability from 20 percent to 30 percent 
disabling, effective from September 26, 2003.  In March 2004, 
the RO furnished the veteran a Statement of the Case that 
addressed the veteran's claim for increase concerning the 
periods assigned from the 20 percent and 30 percent ratings 
for the cervical spine disability.  The veteran submitted his 
Substantive Appeal in May 2004.


FINDINGS OF FACT

1.  For the period from July17, 2001, through September 25, 
2003, the veteran's cervical spine disability was productive 
of no more than moderate impairment.

2.  For the period beginning on September 26, 2003, and 
thereafter, the veteran's cervical spine disability is 
primarily manifested by limited cervical flexion to 15 
degrees with pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent, from July 17, 2001, through September 25, 2003, 
residuals of a neck injury with degenerative disc disease of 
the cervical spine are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic 
Codes (DCs) 5285, 5290, 5293 (2001, 2002 & 2003); 38 C.F.R. 
§ 4.71a, DC 5243 (2006).

2.  The criteria for a disability rating in excess of 30 
percent from September 26, 2003, for residuals of a neck 
injury with degenerative disc disease of the cervical spine a 
cervical spine disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Codes (DCs) 5285, 5290, 5293 (2001, 2002 & 2003); 
38 C.F.R. § 4.71a, DC 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that a letter regarding VCAA 
requirements was sent to the claimant in October 2001, prior 
to the December 2001 rating decision from which this appeal 
ensued.  The claimant submitted a notice of disagreement with 
that decision, and this appeal ensued.  He was issued an 
additional VCAA letter in November 2002.  Specifically, these 
documents notified him that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to advise VA if there 
were any other information or evidence he considered relevant 
to this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, increased ratings 
are not being granted.  Thus, neither a rating nor an 
effective date will be assigned.  As such, there is no 
prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  There are numerous VA orthopedic 
examination reports of record.  Thus, the evidence of record 
is sufficient to make a decision without obtaining additional 
VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.3.

The rating criteria for intervertebral disc syndrome (IDS) 
were amended effective September 23, 2002. See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  Effective September 26, 2003 
the rating criteria applicable to the diseases and injuries 
of the spine under 38 C.F.R. § 4.71a, were amended by VA, 
including the criteria for rating IDS.  See 68 Fed. Reg. 51. 
454 (August 27, 2003).

Under the former version of DC 5293, in effect before 
September 23, 2002, a 20 percent rating is assigned for IDS 
that is moderate with recurring attacks.  A 40 percent rating 
is warranted for IDS that is severe with recurring attacks 
and intermittent relief.  A 60 percent rating is assigned for 
IDS that is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a (2002).

Under the revised version of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, IDS (preoperatively 
or postoperatively) is evaluated either on the total duration 
of incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a (2003).

A 60 percent evaluation is assigned for IDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months; a 40 percent evaluation 
is assigned for IDS with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; a 20 percent evaluation is 
assigned for IDS with incapacitating episodes having a total.  
38 C.F.R. § 4.71a, DC 5293 (2003).  Note 1 provides that, for 
purposes of evaluations under DC 5293, "chronic orthopedic 
and neurologic manifestations" mean orthopedic and 
neurologic signs and symptoms resulting from IDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 
(2003).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5293, Note 2. 38 C.F.R. § 
4.71a, DC 5293 (in effect from September 23, 2002 to 
September 25, 2003).

Effective September 26, 2003, VA amended the criteria for 
spinal conditions at 38 C.F.R. § 4.71a, to include IDS, and 
set forth a General Rating Formula for Diseases and Injuries 
of the Spine.  38 C.F.R. § 4.71a, DC 5235-5243 (2006).  The 
criteria for IDS were essentially unchanged from the 
September 2002 revisions, except that the DC for IDS was 
changed from 5293 to 5243.  Id.  

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

A 10 percent evaluation will be assigned for forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the 
height.

A 20 percent is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine.  

A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The General Counsel for VA has held that a 
liberalizing law would generally not have prohibited 
retroactive effects.  If the veteran could receive a higher 
evaluation under the new criteria, the effect of the change 
would be liberalizing.  Therefore, the Board will consider 
the claims under the old rating criteria for the entire 
period of the appeal, and the new criteria from the effective 
date of the revisions.  VAOPGCPREC 7-2003.


Background and Analysis

The veteran filed a new claim for an increased rating in 
October 2001.  In support of this claim, VA treatment records 
dated from 1999 through 2001 were added to the claims file, 
and they reflect treatment for various conditions to include 
his neck disability.

When seen in July 2001 for neck complaints a magnetic 
resonance imaging (MRI) of the cervical spine was conducted.  
The November 2001 VA examination report indicates that 
examiner reviewed the July 2001 MRI.  Upon examination in 
November 2001, the examiner observed that the veteran held 
his head stiffly with it fixed in a left lateral, right 
flexed position, and that his neck was in neutral position.  
The veteran rotated the neck to the left about 25 degrees and 
laterally bent to the right approximately 10 degrees.  Left 
and right lateral bending of the neck was to 30 degrees, with 
extension of 0 to 40 degrees, flexion of 0 to 25 degrees, 
left rotation of 25 to 50 degrees, and right rotation of -25 
to 20 degrees.  The veteran also had an intention tremor of 
the head, which got significantly worse on formal range of 
motion testing.  According to the examiner, the July 2001 MRI 
demonstrated multilevel degenerative disc disease (DDD), 
persistent kyphotic angulation, centered at C3/4, and 
moderately severe DDD at C4/5 and C5/6, which when compared 
to prior examination in 1995 appeared slightly worse.  The 
impression was of multilevel degenerative disc disease of the 
cervical spine.

In a December 2001 rating decision, the RO increased the 
rating for the veteran's cervical spine disorder from 10 
percent to 20 percent disabling, effective from July 17, 2001 
(which was first date of treatment due to adverse symptoms 
for the cervical spine disorder.  This grant was pursuant to 
the former version of Diagnostic Code C 5293.

When examined by VA on December 3, 2002, the veteran 
complained of constant and daily pain, and that he 
experienced pain in the posterior neck going down into the 
upper back and upper shoulders.  He related that he was on 
numerous medications and had flares of pain when he moved his 
head.  Occupationally, he had a work history as that of an 
18-wheeler truck driver, but had given it up that job because 
he was unable to turn his head (and when he did, he needed to 
manually bring it back to neutral).  He related that he was 
unable to bend over to pick up 25 pounds and was unable to 
fish, hunt, or accomplish most physical activities.  

On examination, the veteran held his head at a tilted angle.  
He also had an intention tremor.  His neutral position for 
his neck was laterally bent to the right 10 degrees and 
rotated to the left 15 degrees.  He had tenderness in the 
mid-cervical region, both centrally and paravertebrally.  He 
had left lateral bending from -10 to 20 degrees, right 
lateral bending from 10 to 30 degrees.  He had extension of 0 
to 15 degrees and flexion of 0 to 20 degrees.  He needed to 
use his hand to return his head to neutral position.  He had 
left rotation from 15 to 55 degrees and right rotation from -
15 to 25 degrees.  He had pain on all six ranges of motion.  
He had 5/5 motor strength and normal sensation throughout the 
upper extremities with full range of motion of the shoulders.  
The diagnostic impression was DDD and spinal stenosis of the 
cervical spine.

At the time of VA examination on January 26, 2004, the 
veteran complained of progressive loss of his comfortable 
range of motion.  This had interfered with his ability to 
drive because of poor neck movement and had led him to quit 
his job as a truck driver in 2001.  He had not worked since 
that time.  He had had multiple steroid injections but no 
surgery.  For his neck pain and low back pain, he used 
numerous medications.  

On examination, the veteran's neutral neck posture was 
slightly abnormal in that he seemed to want to hold his head 
slightly to the left at about 10 to 15 degrees of rotation to 
the left as his neutral position.  He moved the neck very 
little, moving his upper body instead to move his head from 
side to side.  Range of motion testing revealed flexion 
limited to 15 degrees, extension of 10 degrees, lateral 
bending to the right of 10 degrees, lateral bending to the 
left of 15 degrees, with rotation to the right of 20 degrees 
and to the left of 45 degrees.  There was pain expressed 
during all of these motions, especially at the extreme.  The 
diagnostic impression was significant multilevel DDD of the 
cervical spine.  It was noted that prior MRI did not show 
herniated nucleus pulposus.  

In a February 2004 rating decision, the RO assigned a 30 
percent rating from September 26, 2003, based on the General 
Rating Formula.  

Added to the record in 2004 was a copy of DC 5293.  The 
following statement was handwritten beneath this criteria - 
"Does [the ]veteran] suffer from incapacitating episodes due 
to his cervical condition as highlighted above?"  A 
signature followed, presumably by a private physician, and 
the date of August 9, 2003.  The highlighted criteria was for 
a 60 percent evaluation for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  

VA treatment records dated through 2004 reflect continued 
treatment for various conditions, to include his cervical 
spine disorder.  He complained of constant neck pain.  

As the record reflects, the RO assigned a 20 percent rating 
for the veteran's cervical spine disability for the period 
from July 17, 2001, through September 25, 2003.  This rating 
was based on the medical evidence that indicated the veteran 
received treatment for moderate impairment due to 
intervertebral disc syndrome involving the cervical spine as 
early as July 17, 2001.  The MRI of that same date and the 
findings contained on the November 2001 report similarly 
showed that an increase in severity was indicated, as 
compared to the prior examination in 1995.  

Similarly, incapacitating episodes are simply not reflected 
in the evidence.  The document added to the record in 2003 
with an opinion that the veteran meets the criteria for a 60 
percent rating (incapacitating episodes having a total 
duration of at least six weeks during the past 12 months) has 
been considered.  Even assuming that document is signed by 
the veteran's private physician, the physician provides no 
basis or rationale for this opinion.  By contrast, the record 
evidence for the period in question does not contain findings 
that reflect that the veteran had severely disabling IDS with 
recurring attacks and intermittent relief.  (See DC 5293, in 
effect prior to September 23, 2002).  While the veteran 
maintains that he quit his job as a truck driver in 2001 due 
to neck pain, the record does not verify incapacitating 
episodes over the past 12 months or significant neurological 
manifestations during the period in question as required for 
a rating increase pursuant to the DC regarding IDS.  (See DC 
5293, in effect from September 23, 2002, to September 25, 
2003).  Thus, as these medical data do not reflect severe 
impairment due the veteran's cervical spine during this 
period, an increased rating in excess of 20 percent is not 
warranted for the period from July 17, 2001, through 
September 25, 2003.

As pointed out earlier, the veteran was granted an increased 
rating of 30 percent as of the most recent change of 
regulations, effective from September 26, 2003.  As noted 
earlier, the criteria for evaluating IDS were essentially 
unchanged from previous revisions, except that the DC for 
disc disease was changed from 5293 to 5243 (as of September 
25, 2003).  The increase to 30 percent was based, however, on 
criteria which were added as of that date, to include the 
assignment of a 30 percent evaluation for limitation of 
forward flexion of the cervical spine to 15 degrees or less.  
As this degree of limitation was demonstrated on the VA 
examination in January 2004, the RO determined that an 
increased rating to 30 percent for the cervical spine 
disorder, beginning on the date that the effective date of 
changes (September 26, 2003), was warranted.

To warrant a rating of 40 percent under the General Rating 
Formula, unfavorable ankylosis of the entire cervical spine 
would have to be demonstrated.  Since the veteran 
demonstrates motion of the cervical spine, an increased 
rating is not warranted.  Nor are incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months shown.  See DC 5293 (2002 and 
2003).  As noted, the private physician's reflection that a 
60 percent rating is warranted is not found probative as 
there are no clinical findings or records to support such a 
broad statement.  Thus, pursuant to all applicable DCs, the 
current rating is appropriate at 30 percent, but no more, for 
the period from September 26, 2003.  

Finally, it is noted that the Board has considered the 
doctrine of reasonable doubt, as to each issue on appeal, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Thus, the 
Board is unable to identify a reasonable basis for granting 
the veteran's claims.  Also considered was referral of the 
case for the assignment of an extraschedular rating under 38 
C.F.R.   § 3.321(b)(1), but the Board finds no basis for 
further action on this question as there are no circumstances 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.


ORDER

Entitlement to a disability rating in excess of 20 percent 
from July 17, 2001, through September 25, 2003, for residuals 
of a neck injury with degenerative disc disease of the 
cervical spine is denied.  

Entitlement to a disability rating in excess of 30 percent 
from September 26, 2003, for residuals of a neck injury with 
degenerative disc disease of the cervical spine is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


